 

Case 1:16-cr-00405-LAK Docur

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

aoe x

 

UNITED STATES OF AMERICA,

-\V-

Sung Soon Kim,
Defendant.

 

LEwIs A. KAPLAN, District Judge.

Barbara C. Mose
SO ORDERED.

Dated: October “}%, 2020

ORDER

nent 455 Filed 10/05/20 Page 1of1

16 Cr.405-09 (LAK)

Before: Judge Kaplan

The deputy clerk’s minutes ofjthe December 30, 2016 hearing held before the Hon.
ae scaled and shall be placed on the public docket.

 

 

 

Lewis A. Kaplan \
United States District Judge
